Exhibit 99.1 Joint Filing Agreement Palisade Private Partnership, L.P., Palisade Private Holdings, LLC, Palisade Capital Management, L.L.C. and Dennison T. Veru hereby agree that the Schedule 13D to which this agreement is attached is filed on behalf of each of them. Dated as of: February2, 2011 PALISADE PRIVATE PARTNERSHIP, L.P By: Palisade Private Holdings, LLC, General Partner /s/ Dennison T. Veru Dennison T. Veru Authorized Person PALISADE PRIVATE HOLDINGS, LLC /s/ Dennison T. Veru Dennison T. Veru Authorized Person PALISADE CAPITAL MANAGEMENT, L.L.C. /s/ Dennison T. Veru Dennison T. Veru Managing Member /s/ Dennison T. Veru Dennison T. Veru
